Case 6:20-cv-00465-ADA Document 29-14 Filed 10/02/20 Page 1 of 3




                 EXHIBIT 
                  Case 6:20-cv-00465-ADA Document 29-14 Filed 10/02/20 Page 2 of 3
10/1/2020                                           Airline Schedules - Waco Regional Airport - City of Waco, Texas




                                  examples: pay bill, get permit, job application                                         




    Waco Regional Airport                                                     Advertise



    Aerodrome Cafe                                                            Airline Schedules



    Directions                                                                Fee Schedule



    General Aviation                                                          Transportation Information



    Parking                                                                   Contact Us




   (800) 433-7300
   Local Number: (254) 752-5889
   Lost Baggage: 1-800-535-5225
   Waco Regional Airport - ACT
   Dallas Fort Worth Airport - DFW

   Effective 8/4/2020 American Airlines in Waco will be going cashless. Credit and debit
   cards ONLY.

https://www.waco-texas.com/airport/schedules.asp#gsc.tab=0                                                                       1/2


                                                                                                                      Exhibit 11, Page 1
                  Case 6:20-cv-00465-ADA Document 29-14 Filed 10/02/20 Page 3 of 3
10/1/2020                                           Airline Schedules - Waco Regional Airport - City of Waco, Texas

   American Airlines is the world's largest airline. American, American Eagle, Envoy Air, Inc. and
   the AmericanConnections® airlines serve 250 cities in over 40 countries with more than 3,900
   daily flights. The combined network fleet numbers more than 1,000 aircraft.

                                                                                                          Directions to the Airport >>




              Home | City of Waco, Texas | PO Box 2570 | 300 Austin Ave. | Waco, Texas 76702 | Employees Only | Phone Directory
            ©2020 | Designed & Maintained by City of Waco Municipal Information | All Rights Reserved | Privacy Policy and Disclaimer |
                                                                 Contact Us




https://www.waco-texas.com/airport/schedules.asp#gsc.tab=0                                                                                  2/2


                                                                                                                                 Exhibit 11, Page 2
